Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119(e) with reference to Application Number: 62/715923 filed on 08/08/2018.

Drawings
The drawing(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.81 to 1.85.

Claim Objections
Claims 13, 18 – 20 are objected to because of the following informalities: the claims appear to depend on claim 14. The error is considered a typo. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 and dependents therein are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
It is noted that reference to an object that is variable may render a claim indefinite. See MPEP 2173.05(b). In the instant case, the claimed length is for a patient of an unspecified build, rendering the metes and bounds of the claim unclear. The claim will be interpreted under any dimension sufficient to span the intergluteal cleft between the sacrum and perineum. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8, 9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart (US 9603749).
Regarding claim 1, Hart discloses an intergluteal cleft personal hygiene product (Examiner considers product 10 fully capable fitting within the intergluteal cleft given the similarity in structure to Applicant’s product; for example, it is noted that the product can be of a typical length similar to Applicant’s product; compare Hart, c. 3: 34, 62 – 64, c. 1: 48 – 49, against Applicant’s specification, [0018]; if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction, MPEP 2111.02(II)) comprising: an absorbent substrate having a proximal end and a distal end (substrate 30/40 with left and right ends); a tether extending through the absorbent substrate (50, c. 4: 30 – 33), the tether having a first end and a second end, the first end extending past the absorbent substrate proximal end, the second end extending past the absorbent substrate distal end (left and right ends of tether 50).
2. The intergluteal cleft personal hygiene product of claim 1, wherein absorbent substrate is made of cotton (c. 2: 30).
4. The intergluteal cleft personal hygiene product of claim 1, wherein the tether first and second ends terminate in loops (Fig. 1).
5. The intergluteal cleft personal hygiene product of claim 1, wherein the absorbent substrate has a cross-section shape selected from the group of shapes consisting of flat, round, oval, circular and triangular (Fig. 3).
Regarding claim 8, Hart discloses an intergluteal cleft personal hygiene product comprising an absorbent substrate, the absorbent substrate being elongated with proximal and distal ends (see above), the elongated absorbent substrate having a length sufficient to extend from a sacrum to a perineum of an adult human (c. 3: 47 – 52, 63 – 65, and c. 1: 48 – 49 for general teaching of sufficient dimensions used in the medical gauze pads of Hart; it is additionally noted that the claim does not require the absorbent substrate extend the entire length from the sacrum to the perineum; lastly, please note the rejection under 112(b) above).
9. The intergluteal cleft personal hygiene product of claim 8, wherein absorbent substrate is made of cotton (c. 2: 30).
11. The intergluteal cleft personal hygiene product of claim 8, wherein the absorbent substrate has a cross-section shape selected from the group of shapes consisting of flat, round, oval, circular and triangular (Fig. 3).

Claim(s) 8, 9, 11, 12, 14, 15, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yim (KR-20080079759).
Regarding claim 8, Yim discloses an intergluteal cleft personal hygiene product comprising an absorbent substrate [0006], the absorbent substrate being elongated with proximal and distal ends (Fig. 1), the elongated absorbent substrate having a length sufficient to extend from a sacrum to a perineum of an adult human ([0006], claim 1).
9. The intergluteal cleft personal hygiene product of claim 8, wherein absorbent substrate is made of cotton [0006].
11. The intergluteal cleft personal hygiene product of claim 8, wherein the absorbent substrate has a cross-section shape selected from the group of shapes consisting of flat, round, oval, circular and triangular (the substrate is considered flat because it has a uniformly flat thickness throughout; see also Fig. 5; in an alternative interpretation the shape is triangular with one corner forming an apex and the other two corners forming an open base)
12. The intergluteal cleft personal hygiene product of claim 8, further including a layer of powder being provided over the absorbent substrate [0006].
Regarding claim 14, Yim discloses a method for maintaining an intergluteal cleft in a dry condition (see claim 1, [0006], abstract), the method comprising the steps of: providing a personal hygiene product, the personal hygiene product having an absorbent substrate with a proximal end and a distal end; inserting the personal hygiene product into the intergluteal cleft; absorbing sweat with the personal hygiene product (see claim 1, [0006], abstract).
15. The method of maintaining the intergluteal cleft in a dry condition of claim 14, further including manufacturing the absorbent substrate from cotton [0006].
18. The method of maintaining the intergluteal cleft in a dry condition of claim 1, further including providing the absorbent substrate with a cross-section shape selected from the group of shapes consisting of flat, round, oval, circular and triangular (the substrate is considered flat because it has a uniformly flat thickness throughout; see also Fig. 5; in an alternative interpretation the shape is triangular with one corner forming an apex and the other two corners forming an open base)
19. The method of maintaining the intergluteal cleft in a dry condition of claim 1, further including providing a layer of powder over the absorbent substrate [0006].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Yim (KR-20080079759).
Regarding claims 6 and 12, Hart discloses the intergluteal cleft personal hygiene product of claims 1 and 8. Yim discloses an absorbent product further including a layer of powder being provided over the absorbent substrate (see Fig. 5, [0006]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the absorbent of Hart to include a powder as taught by Yim for the benefit of imbuing the product with anti-bacterial and/or anti-inflammatory properties.

Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Krempel (US 20050187502).
Regarding claims 7 and 13, Hart discloses the intergluteal cleft personal hygiene product of claim 1. Krempel discloses a similar product, wherein the substrate is scented [0118]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the absorbent substrate of Hart with a scented agent as taught by Krempel for the benefit of hiding malodors for the pleasure of the user.

Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim in view of Krempel (US 20050187502).
Regarding claims 13 and 20, Yim discloses the intergluteal cleft personal hygiene product of claim 1, wherein the absorbent substrate is scented. Krempel discloses a similar product, wherein the substrate is scented [0118]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the absorbent substrate of Yim with a scented agent as taught by Krempel for the benefit of hiding malodors for the pleasure of the user.

Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Mizutani (US 20010056268).
Regarding claims 3 and 10, Hart discloses the intergluteal cleft personal hygiene product of claims 1 and 8. Mizutani discloses an absorbent substrate made of paper [0027]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the absorbent substrate of Hart with absorbent paper as taught by Mizutani for the benefit of a well-known, economical means for absorbing exudate.

Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim in view of Mizutani (US 20010056268).
Regarding claims 10 and 16, Yim discloses the intergluteal cleft personal hygiene product of claim 8 and 14. Mizutani discloses an absorbent substrate made of paper [0027]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the absorbent substrate of Yim with absorbent paper as taught by Mizutani for the benefit of a well-known, economical means for absorbing exudate.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim in view of Glassman (US 4200101).
Regarding claim 17, Yim discloses the method of maintaining the intergluteal cleft in a dry condition of claim 14, further including providing a tether. Yim does not disclose the tether extending through the absorbent substrate. Glassman discloses a tether extending through the absorbent substrate (see Figs. 3 and 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tether of Yim to extend through the absorbent as taught by Glassman for the benefit of ensuring the tether stays secured to the substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799